Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-10 and 15-18 in the reply filed on 10/07/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS)s submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract is run-on sentence and worded throughout making it confusion what is actually being disclosed and the abstract of the disclosure is objected to because that is not what the claimed invention is drawn to (see the scope of elected claims 1-10 and 15-18).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-10 and 15-18 are objected to because of the following informalities:  as the claims are written in passive voice (a passive sentence), thus, it is unclear and confusing what positively limitation is being claimed. The office suggests to rewrite the claims in active sentence to easily follow and understand the claimed invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 is directed to “a method of pressing an irregularly shaped…into a strand…” (emphasis added), but in the claim body recites the determining step and does not have any pressing step until claim 2, thus, it is unclear what scope to give this preamble and this method of claim 1.
Claim 1 recites the step “determining at least physical basic data of the loaf” is vague and unclear what  and how to determine at least physical basic data of the loaf. Is that a controller, a measuring device, an external device, a robot, or an operator performed this step?
Claim 1 recites “a target length change of the loaf between an unpressed state and a pressed state” is vague and unclear because there is no pressing step in the claim; it is unclear how and what causes the length of the loaf is changed and determined a target length change of the loaf, since the pressing step has not been claimed. Clarification is required.
Also, the term of  “a target cross-sectional influence…is automatically determined from the determined target length change and from the determined physical data of the loaf” is confusing and has many issues. First, “the determined target length change and the determined physical data of the loaf” lack of antecedent basis for these limitations in the claim. These recitations are indefinite because it is unclear whether the claim inherently has these limitations or refers new limitations or refers to previously introduced limitations.
Second, it is unclear how “a target cross-sectional..” is  determined. Clarification is required.
Third, the language “automatically determined” used in the term is unclear since the claimed does not defined any system or controller or device of some sorts to automatically determine or make decision, therefore, it is unclear what scope should be given to this term or this language “automatically”. Clarification is required. Claim 9 has the same issue.
Claim 1, the step of “determining at least physical basic data of the loaf” is unclear whether this step is performed before or after or during a pressing step (please note that the method must have a pressing step, but hasn’t been claimed. See the preamble). Clarification is required. Please note that if this step of determining is performed after or during pressing, the scope of the last two paragraphs of claim 1 is confusing.    
Claim 5 recites “non-physical basic data including type of material of the loaf” is unclear because the non-physical basic data is having no data, but it includes a type of material of the loaf, thus, it is unclear what the non-physical basic data means. Claims 15 and 18 have the same issue.
Claim 6, the range “-30%-+10%” is unclear what the percent refers to.
Claim 7 recites “the target length change of the loaf is a positive value” unclear what the positive value is in this situation.
Claim 8 “the change in cross section” lacks of antecedent basis for the limitation in the claim. These recitation is indefinite because it is unclear whether the claim inherently has the limitation or refers a new limitation or refers to previously introduced limitation.
Claim 8 “ a positive value and a negative value” are unclear what they are representing for.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Examiner’s notice
Since there are many  objections and 112 b issues of claims 1-10 and 15-18, especially an independent claim 1, the scope of the claimed invention is not clear what weight to give the scope of claims 1-10 and 15-18. There is no specific art rejection at this time because it is not clear how the 112 rejections and the objections will be overcome and because as the claims are written, it was not clear what Applicant is trying to claim.
A review of the following closest prior art:
Volkl (US 2017/0312931) shows a slicing machine (Figure 1A) that has two compressing devices for pressing meat into a constant cross-sectional strand loaf (Abstract).
Volkl (DE 102004041915) shows a slicing machine (Figure 1A) that has a compressing device for pressing meat into a constant cross-sectional strand loaf (Figure 2A).
Holac (DE 3540904) shows a slicing machine (Figure 3) that has two compressing devices for pressing meat into a constant cross-sectional strand loaf.
Emsens (EP0419374) shows a slicing machine (Figure 1A) that has two compressing devices for pressing meat into a constant cross-sectional strand loaf (Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                      12/8/2022